DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.

 Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed July 12, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 5,10-13, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 17, all recite the steam vent discharges steam “at a controlled rate that allows the threshold temperature to be maintained within said heating bag by circulating steam evenly around said food pouch to allow for efficient and even heating of said food product…”; however, the presently filed specification, page 10, lines 4-8 and page 14, lines 15-19 states:

    PNG
    media_image1.png
    226
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    222
    667
    media_image2.png
    Greyscale

	The specification does not necessarily teach the vent discharges steam, “at a controlled rate that allows the threshold temperature to be maintained within said heating bag by circulating steam evenly around said food pouch to allow for efficient and even heating of said food product”. 
Applicant has support for discharging steam in a controlled manner which allows a sufficient temperature to be maintained and for the heating element to generate sufficient heat to maintain a temperature and for surrounding a food product at about 105℃ for about 3-5 mins; but the specification does not clearly support discharging steam at a controlled rate to allow for a temperature of 105℃, which applicant originally claimed as the threshold temperature, to be maintained to allow for efficient and even heating. The specification does not clearly define “a sufficient temperature” and “sufficient heat” as the same as “the threshold temperature” nor does the present specification clearly define “efficient and even heating” as surrounding the food at 105℃ for 3 to 5 mins. Thus, presently claimed amendment is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 10-13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 17, it is unclear as to what would be considered “efficient and even heating of said food product” given that applicant as not clearly stated if “efficient and even heating of said food product” means the food product is thoroughly cooked, edible, or simply heated.
Claims 2, 5, 11-13, 16 and 18-19 are rejected as depending from a rejected base claim.

Response to Arguments
Applicant’s arguments, filed December 13, 2021, with respect to the rejection(s) of claim(s) rejected in view of Heater Meals, Schmal, and Huselton, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn and at this time there are no new art rejections.  However, upon further consideration, a new ground(s) of rejection is made as stated above. 
While the prior art fails to clearly teach or suggest a self-contained hot meal assembly of claims 1 and 10 and method for preparing a hot meal as stated in claim 17, specifically, wherein the heating bag comprises at least one steam vent formed though an upper portion of the bag and structured to discharge steam, “at a controlled rate that allows the threshold temperature to be maintained within said heating bag by circulating steam evenly around said food pouch to allow for efficient and even heating of said food product”; as stated in the 112 rejections above, the specification is not deemed to have sufficient support for the presently claimed limitation and it is unclear as to what the limitation actual encompasses. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792